              Case 1:20-cv-12073-IT Document 8 Filed 12/08/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 MICHELE BARRETT and ANTHONY
 DICICCO, on behalf of themselves and others
 similarly situated,

        Plaintiffs,                                    Civil Action No. 20-cv-12073-IT

 v.

 CARGUARD ADMINISTRATION, INC.,
 and ENTERPRISE AUTO SOLUTIONS,

        Defendants.


                    DEFENDANT CARGUARD ADMINISTRATION, INC.’S
                  ASSENTED-TO MOTION TO EXTEND ANSWER DEADLINE

        Defendant CarGuard Administration, Inc. (“CarGuard”) respectfully moves for a thirty-

day extension of its deadline to file a responsive pleading or otherwise defend. As grounds for

this motion, CarGuard states as follows:

        (1)       CarGard was served on November 23, 2020, so its current answer deadline is

December 14, 2020.

        (2)       The undersigned counsel has just been retained to represent CarGuard and needs

time to assess the allegations made by Plaintiffs Michele Barrett and Anthony DiCicco

(“Plaintiffs”).

        (3)       Counsel for the Plaintiffs has assented to this motion.
            Case 1:20-cv-12073-IT Document 8 Filed 12/08/20 Page 2 of 2




        WHEREFORE, Defendant CarGuard Administration, Inc. respectfully requests that this

Honorable Court extend the deadline CarGuard to answer or otherwise defend until January 14,

2021.

                                                      Respectfully submitted,

                                                      DEFENDANT CARGUARD
                                                      ADMINISTRATION, INC.,

                                                      by its counsel,


                                                      /s/ Robert M. Shaw________________
                                                      Robert M. Shaw (BBO No. 669664)
                                                      HOLLAND & KNIGHT LLP
                                                      10 St. James Avenue
                                                      Boston, MA 02116
                                                      617-305-2018
                                                      robert.shaw@hklaw.com

Dated: December 8, 2020

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to any non-registered participants listed therein on this 8th day of
December 2020.


                                                      /s/ Robert M. Shaw________________
                                                      Robert M. Shaw




                                                  2
